Citation Nr: 0525298	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracic spine strain.

3.  Entitlement to service connection  for residuals of a 
right knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran had active service in the United States Army from 
September 1985 to February 1986 and from August 1986 to 
December 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in March 1993 denied 
entitlement to service connection for disabilities of the 
lumbosacral spine and thoracic spine, characterized as 
lumbosacral strain and thoracic back strain, acute and 
resolved.  The veteran did not initiate an appeal of that RO 
determination by filing a timely notice of disagreement, see 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) (2004), and, 
consequently, that decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  In October 1999 and thereafter, the 
veteran submitted additional evidence in an attempt to reopen 
his claims.  The RO found that the additional evidence was 
not new and material, and the current appeal on those issues 
ensued.  

The Board notes further that a rating decision in June 2002 
denied entitlement to service connection for residuals of a 
neck injury and for post-traumatic stress disorder (PTSD).  
In accordance with 38 U.S.C.A. § 5104 (West 2002), on June 
27, 2002, the RO sent a letter to the veteran at his address 
of record notifying him of the rating action.  The VA 
notification letter was returned by the United States Postal 
Service as "return to sender, attempted, not known."  In a 
statement in lieu of VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in September 2003, the 
veteran's representative listed entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, as an issue on appeal.  The matters of whether VA 
provided the veteran notice as required by law of the June 
2002 rating decision and of whether the veteran's 
representative's September 2003 statement constituted a 
timely notice of disagreement are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  An unappealed RO decision in March 1993 denied 
entitlement to service connection for lumbosacral strain and 
thoracic back strain.

2.  Additional evidence received since March 1993 is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims for service 
connection for lumbosacral strain and thoracic back strain.

3.  There is no credible evidence of an in-service right knee 
injury.  

4.  There is no current diagnosis of a right knee disability.  

5.  There is no competent medical evidence linking a current 
right knee disorder to service.  

CONCLUSIONS OF LAW

1.  A rating decision in March 1993, which denied entitlement 
to service connection for lumbosacral strain and thoracic 
back strain, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence added to the record since March 1993 is not new 
and material, and claims of entitlement to service connection 
for lumbosacral strain and thoracic back strain are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Residuals of a right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
June 2001 informed him of the evidence needed to reopen and 
to substantiate his claims, of the evidence which VA had 
obtained, and of the evidence which he should submit in 
support of his claims.  A statement of the case furnished by 
the RO to the veteran in June 2003 set forth 38 C.F.R. 
§ 3.156(a) (2001), new and material evidence.  

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did advise him that it 
was his ultimate responsibility to support his claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  The Board also finds 
that, because the veteran and his representative have had 
ample opportunity to submit evidence and argument in support 
of his claims, the veteran was not prejudiced by the timing 
of the VCAA notice.  In light of the foregoing, the Board 
concludes that any VCAA notice deficiency did not affect the 
essential fairness of the adjudication of the veteran's 
claims and that VA has fulfilled the duty to notify pursuant 
to the VCAA and its implementing regulations.  See Mayfield 
v. Nicholson, No19 Vet. App. 103, 121 (2005).  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA attempted to obtained 
the veteran's service medical records but the expected 
custodian if the records, the National Personnel Records 
Center (NPRC) reported in November 1992 that, despite 
extensive searches, such records could not be located; in 
February 1993, the veteran submitted photocopies of his 
service medical records which were in his possession; and, 
January 2002, the NPRC reported that the veteran's service 
medical records had not been located.  Under these 
circumstances, the Board finds that VA has complied with the 
provisions of 38 C.F.R. § 3.159(c)(2) (2004), pertaining to 
VA's obtaining records in the custody of a federal department 
or agency.  VA has obtained records of the veteran's post-
service VA medical treatment.  Although the veteran has 
alleged that he sustained an injury to his right knee in 
November 1997 during service in the National Guard and 
requested VA to obtain National Guard service medical 
records, the Board has found as a fact that he had no 
National Guard service, and so an attempt to obtain such 
claimed records is not indicated.  The veteran and his 
representative have not identified any additional existing 
evidence which would be relevant to claims on appeal.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.

II. Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §  1131 (West 
2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebra-
vascular accident which occurred during such training.  
38 U.S.C.A. §§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2004).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of a veteran's separation from active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection presupposes a diagnosis of a current 
disease.   Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) was amended effective August 29, 2001, during the 
pendency of the veteran's current appeal.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  As the veteran's attempt to reopen 
his claims which were the subject of prior final 
disallowances was received prior to August 2001, the 
amendment does not apply to this appeal.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C. § 5103A has been met. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) to general rating formula for diseases and injuries 
of the spine (2004).  

III.  Factual Background and Analysis

A.  Claims Subject To Prior Final Denials 

The evidence of record at the time of the March 1993 rating 
decision which denied entitlement to service connection for 
lumbosacral strain and thoracic strain included: copies of 
service medical records in 1986-1987 submitted by the 
veteran; the veteran's VA medical records dated in 1992-1993; 
and the report of a VA general medical examination in October 
1992.

The available service medical records showed complaints of 
low back pain and mid-back pain and findings of lumbosacral 
and thoracic strain.  The records contain notations by 
treating physicians that the veteran denied having had any 
specific injury/trauma to his back.  On examination of the 
veteran's back in December 1987, range of motion was full and 
there were no paraspinous muscle spasms.  

VA X-rays of the veteran's thoracic spine in July 1992 showed 
slight scoliosis and were otherwise normal.  

VA X-rays of the veteran's lumbosacral spine in October 1992 
showed no indication of bone or soft tissue abnormality.

At a VA general medical examination in October 1992, range of 
motion of the veteran's spine was flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 35 degrees, bilaterally.  [The Board notes that 
this range of motion was normal.  See 38 C.F.R. § 4.71a, Note 
(2) to general rating formula for diseases and injuries of 
the spine (2004)].  There was no tenderness over the spine.  
Motor and sensory examinations were entirely normal.  The 
veteran walked on his heels and toes without difficulty.  The 
pertinent diagnosis was history of chronic low-grade low back 
pain without evidence of radiculopathy on examination.  

A VA medical certificate in December 1992 noted the veteran's 
complaint of upper back pain between the shoulder blades.  
The diagnostic impression was musculoskeletal pain, may have 
some functional components, possible depression.  

The basis of the RO's March 1993 denial of service connection 
for disorders of the lumbosacral and thoracic spine was that 
the veteran's subjective complaints of back pain while he was 
on active duty were acute and transitory and resolved without 
producing chronic disability.

The additional evidence received since March 1993 concerning 
the veteran's thoracolumbar spine consists of VA outpatient 
treatment records dated in 2001.  In January 2001, such 
records show a diagnosis of low back pain.  In February 2001, 
the records show a diagnosis of upper back pain.  A VA MRI in 
February 2001 showed a disc bulge without complication at L4-
5.  In June 2001, at a VA primary care clinic, diagnoses were 
reported on the multiaxial system of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  The diagnoses 
of physical disease on Axis III were: cervical arthritis, X-
ray negative; upper back pain, X-ray negative; migraine 
headaches; and chronic pain syndrome/fibromyalgia.  

The Board notes that the additional evidence does not include 
any medical opinion as to the likely time of onset and 
etiology of any current disability of the thoracolumbar 
spine.  With regard to the thoracic spine, the additional 
medical evidence shows only a finding of upper back pain 
without a clinical or radiological diagnosis to account for 
the veteran's complaint of pain.  With regard to the 
lumbosacral spine, the additional medical evidence includes a 
radiological finding of disc pathology (bulging at L4-5) but 
does not link this finding or the veteran's complaint of low 
back pain to his active military service.  For these reasons, 
the Board find that the additional evidence added to the 
record since March 1993 is new but is not probative as to the 
basis of the prior final disallowances of entitlement to 
service connection for disabilities of the lumbosacral spine 
and thoracic spine and is thus not material.  The Board 
concludes that there is no basis in law or fact to reopen the 
veteran's claims of entitlement to service connection for 
lumbosacral strain and thoracic back strain at this time.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

B.  Service Connection For Right Knee Disorder

The veteran's available active duty service medical records 
are entirely negative for any complaints, findings, or 
diagnosis related to the right knee.  The veteran's post-
service VA treatment notes of record are likewise negative 
for any diagnosis of a right knee abnormality or disorder.  

In an a statement attached to a VA Form 21-526, Veteran's 
Application For Compensation Or Pension, received in October 
1999, the veteran stated "right knee injury 11/24/97 
National Guard".  The veteran's representative has stated 
that he alleges that he served in the National Guard and 
during such service sustained a right knee injury.  However, 
in November 1992, the NPRC reported that the veteran had no 
Reserves or other service subsequent to his separation from 
active service in August 1986.  The record reveals that in 
post-service years the veteran has resided in at least four 
states (Georgia, Alabama, Washington, and Oklahoma), and the 
veteran has never in a statement received by VA identified 
the state National Guard unit in which he allegedly served.  
On these facts, the Board finds that there is no credible or 
convincing evidence that the veteran was serving a period of 
National Guard active duty for training or inactive duty 
training in November 1997.

There is no credible evidence of record of an in-service 
right knee injury.  There is no current diagnosis of record 
of a right knee disability.  There is no competent medical 
evidence of record linking a current right knee disorder to 
service.  Therefore, the Board must conclude that there is no 
basis in law or fact to allow service connection for 
residuals of a right knee injury, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1131 (West 
2002; 38 C.F.R. § 3.303 (2004).

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a right knee 
injury, the benefit of the doubt doctrine does not apply on 
that issue.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

New and material evidence not having been received to reopen 
claims of entitlement to service connection for lumbosacral 
strain and thoracic spine strain, the appeal on those issues 
is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.  



	                        
____________________________________________
	F. Judge Flowers
	                 Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


